DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Response to Amendment
	Applicant amendments filed 08/01/2022 have been entered. Applicant amendments overcomes each and every 112(b) rejection set forth in the Office Action mailed 05/24/2022. The previous 112(b) rejections are withdrawn. 

Status of Claims
	Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear what it is meant by measuring as a disodium salt. Does this require the compound to be a disodium salt? If not, how is this measured for a reagent that is not a disodium salt? It is suggested to amend claim 12 similar to how claim 11 was amended, such that it recites “wherein the aromatic hydrocarbon is a disodium salt of the aromatic hydrocarbon”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Moriuchi (WO-2014/049704-A1) in view of translated Ullmann (EP-0160847-A1). 
Regarding claim 1, Moriuchi teaches a blood glucose level measuring chip (measuring chip 10) attachable on a blood glucose level measuring device (blood glucose meter 60) of a blood glucose level in blood, the chip (10) comprising (page 2 paragraph 3, page 3 paragraph 4, Figures 2, 7-8): 
a supply port (inlet 20) through which the blood is supplied (page 6 paragraph 2, Figures 1-3); 
a flow path (blood passage 22) having the supply port (20) formed at one end of the flow path (22) (page 6 paragraph 2, Figures 1-3); and 
a blood glucose level measuring reagent (reagent 32) disposed on an inner wall defining the flow path (22) (page 2 paragraph 5, Figure 3),	
wherein the blood glucose level measuring reagent contains an aromatic hydrocarbon having at least one sulfonic acid group, and
	It is stated on page 10 paragraph 3 that reagent solutions shown in Table 1 are prepared as blood glucose measurement reagents. Table 1 is seen on page 19 of the original WO-2014/049704-A1 document, and has 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone, which is understood to be an aromatic hydrocarbon with at least one sulfonic acid group. 
Note: Table 1 also lists MAOS, which is N-ethyl-N-(2-hydroxy-3-sulfopropyl)-3,5-dimethylaniline sodium salt, which is also understood to be an aromatic hydrocarbon with at least one sulfonic acid group. 
	Moriuchi does not teach:
an A/B ratio is in a range of 3.7 mmol/L to 184.8 mmol/L, wherein A (in mmol) represents a total molar number of aromatic hydrocarbons contained in the blood glucose level measuring reagent, and B (in L) represents a volume of a region in which the blood glucose level measuring reagent and the blood are mixed or the reagent is dissolved in the blood, wherein the region is a gap between a surface on which the reagent layer is formed and an opposing surface facing the reagent layer in the thickness direction of the reagent layer, on the inner wall defining the flow path.
In the analogous art of analytical elements for the determination of glucose-containing oligosaccharides, Ullmann teaches enzymes with opaque carrier materials with gelatin and indicator reagents (Ullmann; [0001], [0010]). 
Specifically, Ullmann teaches where a reagent layer thickness and absolute enzyme concentration are optimized to create a favorable course of enzyme gradient within the analytical element (Ullmann; [0015], [0016]). 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum A/B ratio to a range of 3.7 mmol/L to 184.8 mmol/L which would allow for long-term stability of the dye formed (Ullmann; [0009]), and an optimized A/B ratio would also allow for a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2)  (MPEP § 2144.05 (II)).  
It is understood that optimizing the thickness of the reagent layer will optimize the molar number of aromatic hydrocarbons contained in the reagent. Further, it is understood that the space where the reagent will be is space 30 of Moriuchi (Moriuchi; page 3 paragraph 7, Figure 3). It is stated by page 3 paragraph 7 that the dimensions of the space 30 has a height that allows for blood to flow smoothly while keeping the required blood volume small. The height is in the range of 20 to 100 µm, with the width being about 0.2 to 5 mm (200 to 5000 µm) and length of 1 to 10 mm (1000 to 10000 µm) (Moriuchi; page 3 paragraph 7). It is understood that depending on the size of space 30, the optimized thickness of the reagent layer will result in an optimized A/B ratio. 
“the region is a gap” is space 30 of Moriuchi. As seen in Figure 3 of Moriuchi, space 30 is a gap between a surface on which the reagent layer (reagent 32) is formed and an opposing surface facing the reagent layer (reagent 32) in the thickness direction of the reagent layer (reagent 32), on the inner wall defining the flow path (blood passage 22). It is understood that the device of Moriuchi seen in Figure 3 is made up of a base member 12 and cover member 14, where in Figure 3 it can be seen that reagent 32 is placed on the inner surface of the base member 12 where the inner surface of cover member 14 is over the reagent 32, with space 30 being the area formed between the inner surfaces of base 12 and cover 14 (Moriuchi; page 2 paragraph 6).
Regarding claim 2, modified Moriuchi teaches wherein the A/B ratio is in a range of 3.7 mmol/L to 123.3 mmol/L.
It is understood that Moriuchi teaches the dimensions of space 30 to be: a height of 20 to 100 µm, width of 200 to 5000 µm, and length of 1000 to 10000 µm (Moriuchi; page 3 paragraph 7). Ullmann teaches that the reagent layer thickness (amount of reagent) will be optimized (Ullmann; [0016]). 
It is understood that based on the dimensions of space 30, the optimized thickness of the reagent layer will result in an optimized A/B ratio. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum A/B ratio to a range of 3.7 mmol/L to 123.3 mmol/L which would allow for long-term stability of the dye formed (Ullmann; [0009]), and a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2) (MPEP § 2144.05 (II)).   
Regarding claim 3, modified Moriuchi teaches the blood glucose measuring chip according to claim 2. Modified Moriuchi further teaches wherein the A/B ratio is in a range of 3.7 mmol/L to 61.6 mmol/L.
It is understood that Moriuchi teaches the dimensions of space 30 to be: a height of 20 to 100 µm, width of 200 to 5000 µm, and length of 1000 to 10000 µm (Moriuchi; page 3 paragraph 7). Ullmann teaches that the reagent layer thickness (amount of reagent) will be optimized (Ullmann; [0016]). 
It is understood that based on the dimensions of space 30, the optimized thickness of the reagent layer will result in an optimized A/B ratio. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum A/B ratio to a range of 3.7 mmol/L to 61.6 mmol/L which would allow for long-term stability of the dye formed (Ullmann; [0009]), and a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2) (MPEP § 2144.05 (II)).   
Regarding claim 4, modified Moriuchi teaches the blood glucose measuring chip according to claim 3. Modified Moriuchi further teaches wherein the A/B ratio is in a range of 3.7 mmol/L to 15.0 mmol/L.
It is understood that Moriuchi teaches the dimensions of space 30 to be: a height of 20 to 100 µm, width of 200 to 5000 µm, and length of 1000 to 10000 µm (Moriuchi; page 3 paragraph 7). Ullmann teach that the reagent layer thickness (amount of reagent) will be optimized (Ullmann; [0016]). 
It is understood that based on the dimensions of space 30, the optimized thickness of the reagent layer will result in an optimized A/B ratio. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum A/B ratio to a range of 3.7 mmol/L to 15.0 mmol/L which would allow for long-term stability of the dye formed (Ullmann; [0009]), and a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2) (MPEP § 2144.05 (II)).   
Regarding claim 13, modified Moriuchi teaches wherein the volume of the flow path is in a range of 0.0003 to 0.003 cm3.
Page 3 paragraph 7 of Moriuchi states that the shape of space 30 through which blood flows has the dimensions of: height is in the range of 20 to 100 µm, with the width being about 0.2 to 5 mm (200 to 5000 µm) and length of 1 to 10 mm (1000 to 10000 µm). It is understood that the minimum volume with minimum dimensions would result with the volume of: 20x200x1000 = 4000000 µm3 = 4x10-6cm3. 
And a maximum volume of: 100x5000x10000 = 5000000000 µm3 = 0.005 cm3. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum volume of the flow path to a range of 0.0003 to 0.003 cm3 which would allow for a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2) (MPEP § 2144.05 (II)).   
Further, when the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case for obviousness exists, see MPEP 2144.05 I. 
Regarding claim 14, modified Moriuchi teaches wherein the volume of the flow path is in a range of 0.00005 to 0.0003 cm3.
Page 3 paragraph 7 of Moriuchi states that the shape of space 30 through which blood flows has the dimensions of: height is in the range of 20 to 100 µm, with the width being about 0.2 to 5 mm (200 to 5000 µm) and length of 1 to 10 mm (1000 to 10000 µm). It is understood that the minimum volume with minimum dimensions would result with the volume of: 20x200x1000 = 4000000 µm3 = 4x10-6cm3. 
And a maximum volume of: 100x5000x10000 = 5000000000 µm3 = 0.005 cm3. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum volume of the flow path to a range of 0.00005 to 0.0003 cm3 which would allow for a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2) (MPEP § 2144.05 (II)).   
Further, when the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case for obviousness exists, see MPEP 2144.05 I. 
Regarding claim 15, modified Moriuchi teaches wherein the blood glucose level measuring reagent only partially covers the total inner surface of the flow path (22) (Moriuchi; Figure 3).
As stated by page 5 paragraph 1 of Moriuchi, reagent 32 is applied to blood development part 24 that has protrusions 25. It is further seen in Figure 3 of Moriuchi that the blood development part 24 with protrusions 25 does not cover the total inner surface of the blood passage 22 (flow path). 
Regarding claim 16, modified Moriuchi teaches wherein the inner wall on which the blood glucose level measuring reagent is disposed faces an opposing inner wall, wherein the blood glucose level measuring reagent is not disposed on the opposing inner wall.
As seen in Figure 3 of Moriuchi, it is understood that the reagent 32 is placed on a wall face, and there is not reagent 32 on the opposing inner wall. 
Regarding claim 17, modified Moriuchi teaches wherein at least a portion of the blood glucose level measuring reagent is disposed at an end of the flow path (22) that is opposite the end at which the supply port (20) is formed (Moriuchi; Figure 3).
It is seen in Figure 3 of Moriuchi that the reagent 32 is placed at an opposite end of the inlet 20 (supply port). 

Regarding claim 18, Moriuchi teaches a blood glucose level measuring device set comprising: 
the blood glucose level measuring chip according to claim 1 (see claim 1 supra); and 
a blood glucose level measuring device (60) for measuring a blood glucose level in blood (Moriuchi; page 2 paragraph 6, Figure 8), 
wherein the blood glucose level measuring device (60) comprises an irradiation part (irradiation source 72) for irradiating a reaction product of the blood and the reagent with light (Moriuchi; page 6 paragraph 1, Figure 8), and  PATENT Attorney Docket No. 1027550-001977 51 
a light receiving part (light receiving element 74) for receiving measurement light transmitted through the reaction product, measurement light absorbed by the reaction product, or measurement light reflected from the reaction product (Moriuchi; page 6 paragraph 1, Figure 8), and 
	Page 8 paragraph 3 of Moriuchi states that the light receiving element 74 receives reflected light from measurement chip 10.  
a processing section for processing a signal obtained from the measurement light.
	Page 8 paragraph 7 of Moriuchi states that light is irradiated to measurement unit 26 where the blood with dissolved reagent is, with reflected light detected by receiving element 74. It is further stated in paragraph 7 that absorbances obtained from the first reflection intensity and second reflection intensity and blood glucose level is calculated with reference to a calibration curve that is stored in the storage unit to indicate the relationship between absorbance and blood glucose level. It is understood that this would require a processing section for these calculations to be carried out. 
	
Regarding claim 19, modified Moriuchi teaches the blood glucose level measuring chip according to claim 1. From Figures 2 and 3 of Moriuchi, it appears that the blood passage 22 (flow path) has a rectangular cross section. However, the claimed shape of the flow path is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed flow path is significant, see MPEP 2144.04 IV.B. 
Therefore, one skilled in the art would have found it obvious to modify the rectangular cross-section of blood passage 22 of modified Moriuchi such that it is either circular or an ellipse. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Moriuchi (WO-2014/049704-A1), translated Ullmann (EP-0160847-A1), and in further view of translated Ninomiya (JP-2011/185744-A). 
Regarding claim 5, modified Moriuchi teaches the blood glucose measuring chip according to claim 1. Modified Moriuchi does teach the use of 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone (Table 1 of Moriuchi), however it is understood that this chemical reagent does not have two or more sulfonic acid groups. It is understood that the chemicals listed by Moriuchi are not limiting. 
In the analogous art of examining and quantifying specific components in blood using a biosensor, Ninomiya teaches a vaporizable rust preventive agent with a surfactant component (Ninomiya; [0001], [0018]). 
Specifically, Ninomiya teaches that the surfactant component may be trisodium naphthalene trisulfonate, which is understood to be another naming for trisodium naphthalene-1,3,6-trisulfonate (Ninomiya; [0018]).
Examiner further finds that the prior art contained a device/method/product (i.e., a solution with an aromatic hydrocarbon) which differed from the claimed device by the substitution of component(s) (i.e., 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone) with other component(s) (i.e., trisodium naphthalene-1,3,6-trisulfonate as the aromatic hydrocarbon), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the aromatic hydrocarbon of Moriuchi for the aromatic hydrocarbon of Ninomiya), and the results of the substitution (i.e., glucose detection) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone of reference modified Moriuchi with trisodium naphthalene trisulfonate of reference Ninomiya, since the result would have been predictable.
Further, it is stated by Ninomiya that a benefit of the surfactant (trisodium naphthalene trisulfonate) is that it assists with the introduction of the liquid sample into the liquid sample measurement chamber (Ninomiya; [0018]).
Regarding claim 6, modified Moriuchi teaches the blood glucose level measuring chip according to claim 5. Modified Moriuchi further teaches wherein the aromatic hydrocarbon is disodium 1,3-benzene disulfonate, or trisodium naphthalene-1,3,6-trisulfonate, see claim 5 supra.
It is understood that Ninomiya teaches the use of trisodium naphthalene trisulfonate (Ninomiya; [0018]).

Claim(s) 7-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Moriuchi (WO-2014/049704-A1), translated Ullmann (EP-0160847-A1), and in further view of translated Ono (JP-2008/197077-A). 
Regarding claim 7, modified Moriuchi teaches the blood glucose measuring chip according to claim 1. Modified Moriuchi teaches wherein the blood glucose level measuring reagent further contains an enzyme having glucose as a substrate. Page 10 paragraph 3 of Moriuchi recites “Reagent solutions shown in Table 1 were prepared as blood glucose measurement reagents.”, with table 1 on page 19 of the original Moriuchi WO-2014/049704 document has GOD listed as a component of the reagent solution, where GOD is understood to be glucose oxidase. The instant specification [0064] states that examples of the enzyme include glucose dehydrogenase (GDH) and glucose oxidase (GOD). Modified Moriuchi does not teach wherein the blood glucose level measuring reagent further contains a chromogenic indicator.
In the analogous art of measuring a target substance in a sample, Ono teaches a nonspecific color development inhibitor of a tetrazolium compound (Ono; page 1 paragraph 5). 
Specifically, Ono teaches a tetrazolium compound, which is understood to be a chromogenic indicator (Ono; page 1 paragraph 6). 
It would have been obvious to one skilled in the art to modify the reagent solution of modified Moriuchi to include the tetrazolium compound taught by Ono because Ono teaches that when using a tetrazolium compound, even when an ascorbic acid oxidase is present in the measurement reagent, the non-specific tetrazolium compound is detected by the ascorbic acid in the sample, (Ono; page 1 paragraph 6). 
Regarding claim 8, modified Moriuchi teaches the blood glucose measuring chip according to claim 7. Modified Moriuchi further teaches wherein the blood glucose level measuring reagent contains the aromatic hydrocarbon in a range of 1 pmol to 12 pmol per 1 U of the enzyme.
Moriuchi teaches where the aromatic hydrocarbon is 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone with the amount being 25.5 mg and GOD in the amount of 100 mg (see Table 1). It is further understood that Ullmann teaches where the reagent layer (amount of reagent) is optimized (Ullmann; [0016]).  
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum aromatic hydrocarbon to a range of 1 pmol to 12 pmol per 1 U of enzyme which would allow for long-term stability of the dye formed (Ullmann; [0009]) (MPEP § 2144.05 (II)). 
It is understood that U is the measurement of enzyme activity measured micromol per unit of time, and would therefore be dependent on the type of enzyme being used and conditions. 
Regarding claim 9, modified Moriuchi teaches the blood glucose measuring chip according to claim 7. Modified Moriuchi further teaches wherein in the blood glucose level measuring reagent, a mole ratio of the chromogenic indicator to the aromatic hydrocarbon is in a range of 1:0.07 to 1:7.4.
Moriuchi teaches where the aromatic hydrocarbon is 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone in the amount of 25.5 mg (see Table 1). It is further understood that Ullmann teaches where the reagent layer (the amount of reagent) is optimized (Ullmann; [0016]). Ono teaches the use of a tetrazolium compound as a chromogenic indicator is in the range of 3 micromol to 30 milimol (Ono; page 1 paragraph 6, page 2 paragraph 5). 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum mole ratio of chromogenic indicator to the aromatic hydrocarbon to a range of 1:0.07 to 1:7.4 which would allow for long-term stability of the dye formed (Ullmann; [0009]) (MPEP § 2144.05 (II)).   
Regarding claim 10, modified Moriuchi teaches the blood glucose level measuring chip according to claim 7. Modified Moriuchi further teaches wherein the chromogenic indicator includes a tetrazolium salt. 
Ono teaches the use of a tetrazolium compound, where page 2 paragraph 4 specifies that examples of the compound include 2-(4-iodophenyl)-3-(4-nitrophenyl)-5-(2,4-disulfenyl))-2H-tetrazolium salt [WST-1].
Regarding claim 20, modified Moriuchi teaches the blood glucose level measuring chip according to claim 7. Modified Moriuchi further teaches wherein the enzyme includes glucose dehydrogenase or glucose oxidase. 
Page 10 paragraph 3 of Moriuchi recites “Reagent solutions shown in Table 1 were prepared as blood glucose measurement reagents.”, with table 1 on page 19 of the original Moriuchi WO-2014/049704 document has GOD listed as a component of the reagent solution, where GOD is understood to be glucose oxidase. The instant specification [0064] states that examples of the enzyme include glucose dehydrogenase (GDH) and glucose oxidase (GOD). 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Moriuchi (WO-2014/049704-A1), translated Ullmann (EP-0160847-A1), and in further view of Uchiyama (US-2013/0161204-A1). 
Regarding claim 11, modified Moriuchi teaches the blood glucose level measuring chip according to claim 1. Modified Moriuchi does teach the use of 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone (Table 1 of Moriuchi), however it is understood that this chemical reagent is not a disodium salt. It is understood that the chemicals listed by Moriuchi are not limiting. 
Modified Moriuchi does not teach wherein the amount of the aromatic hydrocarbon contained in the blood glucose level measuring reagent is in a range of 0.238 to 11.7 µg per chip, wherein the aromatic hydrocarbon is a disodium salt of the aromatic hydrocarbon, wherein the aromatic hydrocarbon is measured as a disodium salt of the aromatic hydrocarbon. 
In the analogous art of sensors for detecting target substances in liquid samples, Uchiyama teaches a reagent composition that includes an electron acceptor (Uchiyama; [0002], [0014]-[0017]). 
Specifically, Uchiyama teaches where an electron acceptor can be disodium 9,10-phenanthrenequinone 2,7-disulfonate (Uchiyama; [0099], Table 2). It is understood that this compound is a disodium salt of a sulfonic acid group containing aromatic compound. It is further described in [0157] of Uchiyama that the amount of electron acceptor in the reagent layer is set to a level allowing sensor function, and is preferably on the order of 1 to 500 nmol, and more preferably 10 to 200 nm, per measurement or per sensor. [0166] of Uchiyama further states that the amounts of enzyme, electron acceptor, and other components contained in the aqueous solution to be applied are selected according to the required size and characteristics of the device. 
It would have been obvious to one skilled in the art to modify 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone of modified Moriuchi such that it is instead disodium 9,10-phenanthrenequinone 2,7-disulfonate as taught by Uchiyama because Uchiyama teaches that electron acceptors that exhibit low redox potentials are advantageous for use in sensors (Uchiyama; [0099]). 
Further, it would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum amount of aromatic hydrocarbon to a range of 0.238 to 11.7 µg per chip measured as a disodium salt of the aromatic hydrocarbon because that the amount of electron acceptor (that contains the disodium salt) is selected according to the required size and characteristics of the sensor (Uchiyama; [0166]) (MPEP § 2144.05 (II)). 
Regarding claim 12, modified Moriuchi teaches the blood glucose level measuring chip according to claim 1. Modified Moriuchi does teach the use of 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone (Table 1 of Moriuchi), however it is understood that this chemical reagent is not a disodium salt. It is understood that the chemicals listed by Moriuchi are not limiting. 
Modified Moriuchi does not teach wherein the amount of the aromatic hydrocarbon contained in the blood glucose level measuring reagent is in a range of 0.238 to 0.952 µg per chip, wherein the aromatic hydrocarbon is measured as a disodium salt of the aromatic hydrocarbon. 
In the analogous art of sensors for detecting target substances in liquid samples, Uchiyama teaches a reagent composition that includes an electron acceptor (Uchiyama; [0002], [0014]-[0017]). 
Specifically, Uchiyama teaches where an electron acceptor can be disodium 9,10-phenanthrenequinone 2,7-disulfonate (Uchiyama; [0099], Table 2). It is understood that this compound is a disodium salt of a sulfonic acid group containing aromatic compound. It is further described in [0157] of Uchiyama that the amount of electron acceptor in the reagent layer is set to a level allowing sensor function, and is preferably on the order of 1 to 500 nmol, and more preferably 10 to 200 nm, per measurement or per sensor. [0166] of Uchiyama further states that the amounts of enzyme, electron acceptor, and other components contained in the aqueous solution to be applied are selected according to the required size and characteristics of the device. 
It would have been obvious to one skilled in the art to modify 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone of modified Moriuchi such that it is instead disodium 9,10-phenanthrenequinone 2,7-disulfonate as taught by Uchiyama because Uchiyama teaches that electron acceptors that exhibit low redox potentials are advantageous for use in sensors (Uchiyama; [0099]). 
Further, it would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum amount of aromatic hydrocarbon to a range of 0.238 to 0.952 µg per chip measured as a disodium salt of the aromatic hydrocarbon because that the amount of electron acceptor (that contains the disodium salt) is selected according to the required size and characteristics of the sensor (Uchiyama; [0166]) (MPEP § 2144.05 (II)).  

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that claim 1 recites that the region “is” a “gap between a surface on which the reagent layer is formed and an opposing surface facing the reagent layer in a thickness direction”, that claim 1 does not recite that the region “includes” or “comprises” the gap. Examiner respectfully disagrees. The claim is not limiting the region to be confined to just the area where the reagent is located and the corresponding opposing surface. The claim recites that “the region is a gap between a surface on which the reagent layer is formed and an opposing surface facing the reagent layer in the thickness direction of the reagent layer”. As seen in Figure 3 of Moriuchi, the reagent 32 is placed on the inner surface of base member 12, where there is cover member 14 that has an inner surface that opposes the inner surface of base member 12. The inner surface of base member 12 is “a surface on which the reagent layer is formed”, as it is a surface with reagent 32. The inner surface of cover member 14 is “an opposing surface facing the reagent layer in a thickness direction of the reagent layer”. Therefore, the inner surface of base member 12 and the corresponding opposite side of cover member 14 creates space 30 and space 30 defines a gap. 
As Moriuchi teaches the region, it would still be obvious to one skilled in the art to modify Moriuchi with Ullmann to optimize the A/B ratio, see claim 1 supra. Further, Applicants have not shown criticality for the ratio commensurate in scope with the broad claims which can be directed, for example, to any reagent containing an aromatic hydrocarbon. In addition, the only comparative example from [0123] of the instant specification has no aromatic hydrocarbon, and thus does not show criticality for the claimed range. 
It should be noted that that the rejection does set forth reasons for optimization based on the teachings of the references. An optimized A/B ratio would allow for long-term stability of the dye (Ullman; [0009]), and an optimum A/B ratio would allow for a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2). As set forth above, the claimed region does not require that the region only be in the part where the reagent is placed, and one skilled in the art would still be motivated by the teachings of Ullman and Moriuchi to routinely optimize the A/B ratio. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796         

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796